IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                January 16, 2009
                                No. 08-30150
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

DANIEL MARTINEZ-MEDINA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 2:07-CR-20027-1


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Daniel Martinez-Medina (Martinez) appeals his conviction for harboring
illegal aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(iii), arguing that the
evidence was insufficient to support the jury’s verdict.     Because Martinez
sufficiently preserved his challenge, we review the evidence in the light most
favorable to the verdict to determine whether a rational trier of fact could have
found that the evidence established the essential elements of the offense beyond



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-30150

a reasonable doubt. See United States v. Villarreal, 324 F.3d 319, 322 (5th Cir.
2003).
      To obtain a conviction for harboring illegal aliens, the Government must
establish the following four elements: 1) the alien in question entered or
remained in the United States in violation of law; 2) the defendant harbored him
in the United States, 3) the defendant knew or recklessly disregarded that the
alien entered or remained in the United States illegally, and 4) the defendant’s
conduct tended to substantially facilitate the alien remaining in the United
States illegally. United States v. De Jesus-Batres, 410 F.3d 154, 160 (5th Cir.
2005). Martinez challenges the sufficiency of the evidence to support the second
and fourth elements, arguing that, in order to establish that a defendant
harbored illegal aliens, the Government must show that he actively hid them
from detection. He contends that the evidence is insufficient because it shows
only that he hired illegal aliens to work for him, not that he attempted to conceal
them from authorities. He further argues that the evidence is insufficient
because the Government did not establish his specific intent to violate the
statute. Martinez additionally urges that his incriminating statements to the
agents should not have been given much evidentiary weight due to his limited
education and problems speaking English.
      Contrary to Martinez’s assertion, specific intent is not an element of the
offense of alien harboring. See De Jesus-Batres, 410 F.3d at 162. Martinez is
also incorrect that the Government must prove that he actively hid aliens from
detection. See id. at 160. Rather, the Government satisfies its burden if it
proves that the defendant harbored aliens and that his conduct tended to
substantially facilitate the aliens’ continued illegal presence. Id. at 162; see
United States v. Varkonyi, 645 F.2d 453 (5th Cir. 1981). “Substantially facilitate
means to make an alien’s illegal presence in the United States substantially
easier or less difficult.” United States v. Shum, 496 F.3d 390, 392 (5th Cir.
2007).

                                        2
                                  No. 08-30150

      Viewing the evidence in the light most favorable to the Government, a
rational trier of fact could have found that Martinez’s conduct made it easier for
the aliens he employed to remain in the United States illegally. He provided the
aliens with jobs, transportation, housing, and utilities. Martinez also paid his
workers in cash, did not pay taxes on the workers’ wages, and did not complete
the required I-9 forms, thereby enabling them to avoid scrutiny by federal
authorities. Moreover, Martinez advised his workers not to run when Border
Patrol vehicles drove past in order to avoid arousing suspicion, advice intended
to enable them to avoid detection. Thus, the evidence shows that Martinez’s
conduct substantially facilitated the aliens’ illegal presence and was sufficient
to support his conviction. See Shum, 496 F.3d at 392-93. Martinez’s assertion
that the jury should not have credited his statements due to his limited English
and education is not well-taken. Three agents testified that Martinez answered
their questions in English without trouble, and Agent Holdman testified that
Martinez assisted in translating English questions into Spanish for another
person on the scene. The jury apparently credited the agents’ testimony, and
this court will not disturb that credibility determination, nor will it reweigh the
evidence. See United States v. Casilla, 20 F.3d 600, 602 (5th Cir. 1994); see also
Isaacs v. American Petrofina, 368 F.2d 193, 195 (5th Cir. 1966).
      The district court’s judgment is AFFIRMED.




                                        3